PER CURIAM.
We affirm the trial court’s order withholding adjudication of delinquency and placing C.C.F. on community control. In this case, the written order placing the child on community control was not entered at the time of the disposition hearing, but was prepared several months after the filing of the notice of appeal. That written order contains two conditions of probation that were not imposed at the hearing. On remand, the trial court shall strike the conditions requiring a letter of apology and imposing a curfew.
Affirmed with instructions to strike certain conditions of community control.
ALTENBERND, A.C.J., and WHATLEY and SALCINES, JJ., Concur.